PER C UR.

The deed of trust from Hammond to Lindsey, of March the 28th, 1774, comprehending a security for the 225/. mentioned in the agreement of October 27th, 1770, between Isbel, Jameson and Hammond, was a complete performance of the condition mentioned in the said agreement on the part of Hammond; and as such, appears to have been accepted by Lindsey, as agent for Buchanans, Hastie fy Co. Therefore, although Hammond, whilst the land remained in his possession, might hold it chargeable with any accidental deficiency in the new security, more especially if that deficiency was occasioned by his own fraudulent conduct: Nevertheless, as Lea was afterwards a fair purchaser of the land, without' other notice than what appeared from the several papers, which testified that the condition was performed, and the land exonerated; and this view of the papers confirmed by the proceedings of Buchanans, Hastie fy Co. upon the attachment in Charlotte County Court: He, and the appellants under him, have superior equity to the appellees; and a right to have the ágreement of Jameson specifically performed by a release of the legal title claimed under Isbel’s deed of trust. Consequently, the decree of the High Court of Chancery is to be reversed with costs; and a decree entered, for a release of all right to the land, under the deed from Isbel to Jameson.